UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6617



DONALD CORNELIUS JACKSON,

                                              Plaintiff - Appellant,

          versus


MS.    FARMER,    Henrico   County    Medical
Administrator; MR. DENZLER, Henrico County
Mailroom Officer; MS. JOHNSON, Henrico County
Trusty Officer; MS. BOHANNON, Henrico County
Head Nurse; H. DAILY, Lieutenant, Henrico
County Jail, In charge of Henrico County Jail
Operations; MICHAEL WADE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-00-29-2)


Submitted:   September 24, 2002           Decided:   October 8, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Cornelius Jackson, Appellant Pro Se. Geoffrey Martin Bohn,
CUNNINGHAM & ASSOCIATES, Arlington, Virginia; Richard Samuel Samet,
GOODMAN, ALLEN & FILETTI, Glen Allen, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald Cornelius Jackson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Jackson v. Farmer, No. CA-00-29-2 (E.D. Va.

Mar. 27, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2